Citation Nr: 1418639	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to medication required for his service-connected low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the February 2014 hearing.  The remaining documents are duplicative or irrelevant to the issues on appeal.

The issues of entitlement to service connection for bronchitis and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied service connection for tinnitus; the Veteran did not submit additional relevant evidence within one year.

2.  The evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for tinnitus.

3.  In the unappealed January 2004 rating decision, the RO denied service connection for bronchitis; the Veteran did not submit additional relevant evidence within one year.

4.  The evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for bronchitis.

5.  Affording the Veteran the benefit of the doubt, tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013).

2.  New and material evidence has been received since the January 2004 rating decision to reopen a service connection claim for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received since the January 2004 rating decision to reopen a service connection claim for bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the petition to reopen both claims of entitlement to service connection for tinnitus and bronchitis, and the Board's favorable disposition of the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal have been accomplished.

New and Material Evidence

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final January 2004 rating decision, there was no medical evidence of a current disability to substantiate a service connection claim for tinnitus or bronchitis.  Thus, both claims were denied.

The evidence submitted since the final January 2004 decision includes post-service outpatient treatment records from the Air Force Academy Clinic dated from January 2007 to June 2009 and February 2014 hearing testimony.  The records include diagnoses of tinnitus, complaints of difficulty breathing or dyspnea, and pulmonary function test (PFT) results.  In addition, during the hearing, the Veteran testified that he had military noise exposure, tinnitus, and difficulty breathing during service.  These records and testimony constitute new and material evidence sufficient to reopen the service connection claims because they were not previously of record and they indicate the Veteran has current tinnitus and respiratory disabilities.  They also raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for tinnitus and bronchitis; particularly when considered as triggering VA's duty to assist.  Accordingly, both claims are reopened. 

Service Connection

The Veteran contends that his tinnitus is related to his in-service exposure to acoustic trauma.  During the February 2014 hearing, he testified that, during his 21 years of service as an Air Force B-52 navigator, he was exposed to engine noise.  He stated that he had intermittent tinnitus during service, that had since become constant.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that service connection is warranted for tinnitus.  First, the weight of the evidence demonstrates that the Veteran has a current disability in the form of constant, bilateral tinnitus.  In January 2007 and February 2007 private treatment notes, and during the February 2014 hearing, the Veteran complained of bilateral tinnitus.  He is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, finds that the Veteran has a current disability.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  The Veteran was an Air Force B-52 navigator.  He stated that he was exposed to the noise of bomber aircraft.  The Veteran is competent to report his observations from service.  See 38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements are credible because they are consistent with the circumstances of his military occupational specialty (MOS).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Finally, the Board finds that the Veteran's tinnitus had its onset during service.  The Veteran first complained of bilateral tinnitus in a January 2007 private treatment note; however, during the February 2014 hearing, he testified that he did not complain of tinnitus during service "[m]ostly because [he] didn't know what tinnitus was."  He indicated that if he was asked if he had ringing in his ears during service, he would have answered affirmatively.  The Veteran is competent to report that he has had tinnitus beginning in service and the Board finds his testimony credible in this regard.  Charles, 16 Vet. App. at 374.  The Veteran's argument is plausible that he did not understand what tinnitus was until he researched the topic.  The Board finds that the weight of the evidence demonstrates onset of the Veteran's tinnitus during service.  The evidence establishes that the Veteran's disease was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.


ORDER

New and material evidence has been received to reopen the service connection claim for tinnitus; the petition to reopen is granted. 

New and material evidence has been received to reopen the service connection claim for bronchitis; the petition to reopen is granted.

Service connection for tinnitus is granted.


REMAND

Remand is required regarding the Veteran's claims for bronchitis and COPD to obtain records and provide examinations.  The Veteran contends that his claimed bronchitis and COPD were caused by in-service air contaminants, fumes, and/or debris from filter failures; were secondary to his service-connected allergic rhinitis; and/or are related to in-service respiratory complaints.  The issues are inextricably intertwined and both of the issues must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

During the February 2014 hearing, the Veteran reported that he was treated by a pulmonologist in August 2013, and was recently evaluated by a physician in January 2014.  He indicated that he received primary care treatment at Peterson Air Force Base and he was referred to specialists by the Air Force physicians.  A review of the record shows that the most recent Air Force treatment records are dated in July 2009.  Therefore, on remand, outstanding treatment records relevant to any respiratory complaints or treatment should be obtained.

In addition, a VA examination to determine the nature and etiology of any current respiratory disability must be provided.  Here, there are current disabilities or symptoms of a disability, evidence of inservice symptoms and/or exposures, and allegations of continuous symptoms.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records and/or treatment records from the primary care clinic at Peterson Air Force Base.  A specific request should also be made for any outstanding pulmonary evaluations dated in August 2013.

2.  If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions. A specific request should also be made for any outstanding pulmonary evaluations dated in August 2013.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the record.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative must be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA pulmonary examination.  The examiner must review the claims file, Virtual VA, and this remand; the ensuing report must indicate that such a review occurred.  Thereafter, the examiner shall provide a complete respiratory examination.  All necessary diagnostic testing must be accomplished, and a current respiratory diagnosis should be obtained.  The examiner must provide a complete rationale for all opinions expressed.  To the extent that any opinion cannot be provided without resorting to speculation, the examiner must explain why such a response would be speculative. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each currently diagnosed respiratory disorder had its onset during service, began during the first post-service year, or is otherwise etiologically related to an event or injury during service, to include in-service air contaminants, fumes, and/or debris from filter failures; and/or in-service respiratory complaints.  

The examiner must also provide an opinion as to whether it is at least as likely as not that each currently diagnosed respiratory disorder was caused or aggravated by his service-connected allergic rhinitis.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once. 

6.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


